Citation Nr: 1720487	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-35 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left hand disability, to include neuropathy with carpal tunnel syndrome.

2.  Entitlement to service connection for a skin disability, to include dermatitis and eczema. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an effective date prior to January 29, 2009, for the award of service connection for diabetes mellitus, type II.

6.  Entitlement to an effective date prior to January 29, 2009, for the award of service connection for erectile dysfunction.

7.  Entitlement to an effective date prior to January 29, 2009, for the award of special monthly compensation (SMC) for loss of a creative organ.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims for entitlement to service connection for heart disease, left hand neuropathy with carpal tunnel syndrome, cataracts, a skin disability, bilateral hearing loss, and tinnitus; awarded a 20 percent initial disability rating for diabetes mellitus, type II, effective January 29, 2009; awarded a noncompensable initial disability rating for erectile dysfunction, effective January 29, 2009; and awarded SMC, effective January 29, 2009.

The Board notes that in his August 2009 Notice of Disagreement (NOD), the Veteran did not appeal the issues of entitlement to service connection for a left hand disability or to an earlier effective date for erectile dysfunction.  However, in an August 2010 Statement of the Case (SOC), the RO continued to adjudicate the Veteran's left hand claim.  Similarly, a September 2013 Supplemental Statement of the Case (SSOC) adjudicated the issue of an earlier effective date for erectile dysfunction.  Accordingly, the Veteran has reason to believe that these issues remain on appeal, such that the Board is obligated to address them at this time.  See 38 C.F.R. § 20.202 (2016); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).
Additionally, a January 2011 rating decision awarded the Veteran a 10 percent disability rating for ischemic heart disease (coronary artery disease status post myocardial infarcation with stent placement), effective January 29, 2009.  As this constitutes a complete grant of the Veteran's service connection claim, this matter is no longer before the Board. 

In this regard, the Board notes that the Veteran filed a timely NOD in January 2011 as to the initial rating assigned to his ischemic heart disease disability.  In a corresponding September 2013 rating decision and Statement of the Case (SOC), the Veteran was awarded a 30 percent disability rating, effective April 24, 2012.  The Veteran has not submitted a VA Form 9 with regard to this issue or otherwise indicated his desire to appeal the ratings assigned, such that the matter of entitlement to an increased rating for ischemic heart disease is not currently before the Board.  

Further, a July 2016 rating decision awarded the Veteran a noncompensable initial disability rating for cataracts, effective January 29, 2009.  Again, as this constitutes a complete grant of the Veteran's service connection claim, this matter is not currently before the Board.

Finally, the Board notes that the Veteran participated in a Decision Review Officer hearing in April 2012.  Although the Veteran was subsequently provided with an Informal Conference Report, a copy of the hearing transcript has not yet been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board now turns to the seven issues remaining on appeal.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to their adjudication.
To that end, a veteran has the right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. 
§ 20.703 (2016).  In such a case, the Board may not proceed with review of the claims on appeal without first providing the veteran an opportunity for the requested hearing.

Here, the Veteran submitted a VA Form 9 in August 2010.  At that time, the Veteran did not request that a Board hearing be scheduled.  However, the Veteran submitted a written statement in July 2016 requesting the opportunity to testify during a videoconference hearing.  This request was reiterated by the Veteran's representative in a May 2017 memorandum.  To date, the Board has not issued a decision with regard to any of the claims on appeal.  

As such, considerations of due process mandate that the Board may not proceed with review of these claims without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required to schedule the Veteran for a videoconference hearing so that he may provide evidence in support of his claims.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016). 

Accordingly, the case is REMANDED for the following actions:

1.  If possible, obtain a copy of the Veteran's April 2012 DRO hearing transcript, and associate said transcript with the Veteran's Veterans Benefits Management System (VBMS) electronic file. 

2.  Schedule the Veteran for a videoconference hearing.  A copy of the Veteran's notification letter and the hearing transcript should be associated with the claims file.
 

[CONTINUED ON NEXT PAGE]

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




